                         Case 1:21-cv-00017-SPW-TJC Document 1-4 Filed 02/11/21 Page 1 of 1
JS 44 (Rev 10/20)                                                              CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                   DEFENDANTS
         MAE CAMERON, individually and as representatives for a
                                                                                                                    THOMSON INTERNATIONAL, INC.
         class of similar Montanans,
  (b) County of Residence of First Listed Plaintiff                   Park COUntV. MT                               County of Residence of First Listed Defendant                Kem CountV. CA
                                 (EXCEPTIN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                           Attorneys (IfKnown)
         John Heenan                                                                                                Christopher T. Sweeney
         Joe Cook                                                                                                   Moulton Bellingham PC
      Heenan & Cook                                                                                            P O Box 2559
II. BASIS OF JURISDICTION fP/oce aw "X" in One Box Only)                                             III. CITIZENSHIP OF PRINCIPAL PARTIES(p/w« an "X" in One Boxfor Plaintiff
                                                                                                               (For Diversity Cases Only)                                         and One Box for Defendant)
□>     U.S. Government                I |3      Federal Question                                                                            PTE       DEF                                                 PTE     DEE

         Plaintiff                                 (U.S. Government Not a Party)                         Citizen ofThis State               01       O 1      Incorporated or Principal Place             Q 4     04
                                                                                                                                                                  of Business In This State


□2     U.S. Government                04 Diversity                                                       Citizen of Another State           02                Incorporated onff Principal Place           O       05
         Defendant                                 (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State


                                                                                                         Citizen or Subject of a            03       O 3 Foreign Nation                                   □ 6     \J6
                                                                                                           Foreign Country
1V» NATURE OF SUIT (Place an "X" in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                                    TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                          OTHER STATUTES

   110 Insurance                        PERSONAL INJURY                       PERSONAL INJURY            ^625 Drug Related Seizure                  422 Appeal 28 USC 158               I 375 False Claims Act
   120 Marine
   130 Miller Act
                                     ^310 Airplane
                                     ^315 Airplane Product
                                                                            365 Personal Injury -
                                                                                Product Liability
                                                                                                                   of Property 21 USC 881
                                                                                                           1690 Other
                                                                                                                                              E     423 Withdrawal
                                                                                                                                                         28 USC 157
                                                                                                                                                                                       □ 376 Qui Tarn (31 USC
                                                                                                                                                                                              3729(a))
   140 Negotiable Instrument                    Liability               0 367 Health Care/                                                                                                400 State Reapportionment
   150 Recovery of Overpayment         I 320 Assault, Libel &                   Pharmaceutical                                                      PROPERTY RIGHTS                       410 Antitrust
       & Enforcement of Judgment                Slander                         Personal Injuiy                                                      820 Copyrights                       430 Banks and Banking
   151 Medicare Act                    I 330 Federal Employers'                 Product Liability                                                    830 Patent                           450 Commerce

B 152 Recovery of Defaulted
       Student Loans
                                                Liability
                                       I 340 Marine
                                                                        [ I 368 Asbestos Personal
                                                                                 Injury Product
                                                                                                                                                     835 Patent - Abbreviated
                                                                                                                                                         New Drug Application
                                                                                                                                                                                          460 Deportation
                                                                                                                                                                                          470 Racketeer Influenced and
       (Excludes Veterans)           "1 345 Marine Product                       Liability                                                    □      840 Trademark                            Corrupt Organizations
I 1 153 Recovery of Overpayment                 Liability                PERSONAL PROPERTY                               lABOR                       880 Defend Trade Secrets             480 Consumer Credit
       of Veteran's Benefits           I 350 Motor Vehicle                  370 Other Fraud              □ 710     Fair Labor Standards                  Act of 2016                           (15 USC 1681 or 1692)
   160 Stockholders' Suits             I 355 Motor Vehicle                  371 Truth in Lending                   Act                                                                    485 Telephone Consumer
   190 Other Contract                        Product Liability              380 Other Personal           □ 720 Labor/Management                      SOCIAL SECURITY                           Protection Act
   195 Contract Product Liability      I 360 Other Personal                     Property Damage                    Relations                         861 HIA(1395ff)                   n 490 Cable/Sat TV
   196 Franchise                             Injury                     1 I 385 Property Damage                    Railway Labor Act                 862 Black Lung (923)               I 850 Securities/Commodities/
                                       I 362 Personal Injury -
                                             Medical Malpractice
                                                                                Product Liability        B         Family and Medical
                                                                                                                   Leave Act
                                                                                                                                                     863 DIWC/DIWW (405(g))
                                                                                                                                                     864 SSID Title XVi
                                                                                                                                                                                              Exchange
                                                                                                                                                                                          890 Other Statutory Actions
       REAL PROPERTY                      CIVIL RIGHTS                    PRISONER PETITIONS                 790   Other Labor Litigation            865 RSI (405(g))                     891 Agricultural Acts
                                        440 Other Civil Rights              Habeas Corpus:               □ 791 Employee Retirement                                                        893 Environmental Matters
   210 Land Condemnation
   220 Foreclosure                      441 Voting                      a 463 Alien Detainee                       Income Security Act              FEDERAL TAX SUITS
                                                                                                                                                 □ 870 Taxes (U.S. Pla
                                                                                                                                                                                          895 Freedom of Infonnation
   230 Rent Lease & Ejectment           442 Employment                      510 Motions to Vacate                                                                                              Act
   240 Torts to Land                    443 Housing/                            Sentence                                                                 or Defendant)                   I 896 Arbitration
   245 Tort Product Liability                Accommodations               I 530 General                                                       O 871 IRS—Third Party                      I 899 Administrative Procedure
   290 All Other Real Property         I 445 Amer. w/Disabilities         I 535 Death Penalty                      IMMIGRATION                            26 USC 7609                         Act/Review or Appeal of
                                             Employment                     Other:                           462 Naturalization Application                                                   Agency Decision
                                       I 446 Amer. w/Disabilities
                                             Other
                                                                            540 Mandamus & Other
                                                                            550 Civil Rights
                                                                                                         g   465 Other Immigration
                                                                                                                   Actions
                                                                                                                                                                                         I 950 Constitutionality of
                                                                                                                                                                                              State Statutes
                                       I 448 Education                      555 Prison Condition
                                                                            560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

V, ORIGIN (Place an "X" in One Box Only)
I 11 Original            [V|2 Removed from                   □          Remanded from               I 14 Reinstated or         I—I 5 Transferred from        I—I 6 Multidistrict                I—I 8 Multidistrict
       P roceeding               S tate Court                           Appellate Court                  Reopened                    Another District                   Litigation -                   Litigation -
                                                                                                                                     (specify)                         Transfer                        Direct File

                                          Cite the U.S. Civil Statute under which you are filing (Do not citejurmlktionalstattites unless diversity)'.
                                          28 U.S.C. 1332, 1441, and 1446, Fed.R.Civ.P. 81(c) and Local Federal Rule 3.3
VI. CAUSE OF ACTION
                                          Brief description of cause:
                                          Product Liability

VII. REQUESTED IN                        □        CHECK IF THIS IS A CLASS ACTION                            DEMAND S                                      CHECK YES only if demanded in complaint:
        COMPLAINT:                                UNDER RULE 23, F.R.Cv.P.                                                                                 JURY DEMAND;                     0Yes          GNo
VIII. RELATED CASE(S)
                                                (See instructions):
        IF ANY                                                           JUDGE                                                                       DOCKET NUMBER

DATE                                                                        SIGNATURE OF ATTORNEY OF RECORD

 Feb 11. 2021                                                               Christopher T. Sweeney
FOR OFFICE USE ONLY

   RECEIPT#                       AMOUNT                                        APPLYING IFP                                       JUDGE                                 MAG. JUDGE



                                                                                                                                                                                                 EXHIBIT
                                                                                                                                                                                                      t=)
